In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Nassau County (Levitt, J.), entered December 30, 1988, which, upon a jury verdict in favor of the defendants, dismissed the plaintiffs’ complaint.
Ordered that the judgment is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
*457The plaintiffs have failed to preserve for appellate review their claim that the trial court should have instructed the jury that it could only use the plaintiff John Rankin’s prior pleadings for the limited purpose of impeaching his credibility (see, CPLR 4110-b; Up-Front Indus. v U. S. Indus., 63 NY2d 1004). We decline to reach this claim in the exercise of our interest of justice jurisdiction (see, Veal v New York City Tr. Auth., 148 AD2d 443). Sullivan, J. P., Harwood, Miller and O’Brien, JJ., concur.